DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims recite “a healthcare provider directory used to keep track of a format of the same clinical measure used by each of the plurality of healthcare providers”. Examiner could not find support for the limitations in the specification as filed. The dependent claims are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent Application Publication 2014/0316810 to Oliver et al. in view of U.S. Patent Application Publication 2015/0128287 to LaFever et al. in view of U.S. Patent 8,688,476 to Cinqualbre et al. in view of U.S. Patent Application Publication 2009/0063189 to Hupke.
As to claim 1, 9, and 15 Oliver discloses a method according to a set of instructions stored on the memory of a computing device (Oliver [0143]), the method comprising:
Oliver [0019] and [0058]), wherein each measure is:
received form a respective one of the plurality of measure storage devices (Oliver [0083]); and
generated by the respective one of the plurality of healthcare providers associated with the respective measure storage device for the plurality of clinical measures of that patient during a visit by the patient to the respective healthcare providers (Oliver [0083]) 
wherein each of the plurality of measure storage devices are associated with at least one of a plurality of healthcare providers (Oliver [0019] and [0058]); and
calculating, at the quality data processing system and using an active care relationship service, by the processor, a patient-centered quality measure indicating quality across the plurality of healthcare providers with respect to the at least one patient and the at least one clinical measure, wherein the active care relationship service is used to keep track of information relating to a plurality of patients and transmitting from the quality data processing system to at least one payer device via a computer network, the patient centered quality measure (Oliver [0019], [0058], and [0100] wherein an active care relationship service is a healthcare provider set of records).
However, Oliver does not explicitly teach a common key service wherein the active care relationship service is used to keep track of information relating to the plurality of patients, and wherein the common key service is used to identify a patient out of a plurality of patients anonymously and uniquely.
LaFever discloses a common key service wherein the active care relationship service is used to keep track of information relating to the plurality of patients, and wherein the common key service is used to identify a patient out of a plurality of patients anonymously and uniquely (LaFever [0017], [0022]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to utilize anonymous unique identifiers as in LaFever in the system Oliver and LaFever to improve patient privacy while accurately reporting quality.
Oliver can aggregate all lab data from multiple providers (see figure 2) and can determine quality data based on the aggregated data, it does not explicitly teach that any of the “lab data” is of the same data. Cinqualbre discloses aggregating a same measure from multiple devices (Cinqualbre column 4 lines 8-24 and column 9line 3-26).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application by applicant to aggregate the same type of measures from different providers to provide a more complete view of a patients overall health.
However, Oliver, LaFever, and Cinqualbre  do not explicitly teach a healthcare provider directory used to keep track of a format of the same clinical measure used by each of the plurality of healthcare providers and wherein the quality data processing system calculates a measure based on the pre-defined knowledge of the format of the same clinical measure used by each of the plurality of healthcare providers. Newman discloses a healthcare provider directory used to keep track of a format of the same clinical measure used by each of the plurality of healthcare providers and wherein the quality data processing system calculates a measure based on the pre-defined knowledge of the format of the same clinical measure used by each of the plurality of healthcare providers (Hupke [0046] and claim 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a provider directory to track formats and use knowledge of the format for further analysis as in Hupke in the system of Oliver, LaFever, and Cinqualbre to improve interoperability between different entities and systems.
As to claim 2, see the discussion of claim 1, additionally, Oliver discloses the method wherein the plurality of measures are formatted according to a Quality Reporting Document Architecture (QRDA) format (Oliver [0030]).
As to claim 3, see the discussion of claim 1, additionally, Oliver discloses the method wherein further comprising determining one combined quality measure for the at least one patient (Oliver [0057], [0082], [0087], and [0088]).
As to claim 4, see the discussion of claim 1, additionally, Oliver discloses the method wherein further comprising determining quality measures for a plurality of patients in multiple settings of care with multiple providers (Oliver [0019], [0021], [0022]).
As to claim 5, see the discussion of claim 4, additionally, Oliver discloses the method wherein further comprising calculating a populating-centric quality measuring outcomes for multiple patients in a population (Oliver [0093]).
As to claim 6, see the discussion of claim 4, additionally, Oliver discloses the method wherein wherein the quality measures are based on standards-based quality measure information configured to be communicated to a plurality of systems (Oliver [0101]).
As to claim 7, see the discussion of claim 1, additionally, Oliver discloses the method wherein where the plurality of measures comprise data necessary to compute quality measures (Oliver [0118]).
As to claim 8, see the discussion of claim 1, additionally, Oliver discloses the method wherein further comprising obtaining data for multiple patients in a patient population with common health issues and determining how the multiple patients scored on measures related to the common health issues in every care setting by clinic, city and state (Oliver [0010], [0116]).
As to claim 10, see the discussion of claim 9, additionally, Oliver discloses the method wherein the plurality of measures are formatted according to a Quality Reporting Document Architecture (QRDA) format (Oliver [0030]).
As to claim 14, see the discussion of claim 11, additionally, Oliver discloses the method wherein the plurality of measures comprises a common key that uniquely identifies each of the plurality of patients (Oliver [0130]).
As to claim 16, see the discussion of claim 15, additionally, Oliver discloses the apparatus wherein the processor is further configured to determine one combined quality measure for the at least one patient (Oliver [0057], [0082], [0087], [0088]).
As to claim 17, see the discussion of claim 15, additionally, Oliver discloses the apparatus wherein the processor is further configured to determine quality measures for a plurality of patients in multiple settings of care with multiple providers (Oliver [0019], [0021], [0022]).
As to claim 18, see the discussion of claim 17, additionally, Oliver discloses the apparatus wherein the processor is further configured to calculate a populating-centric quality measuring outcomes for multiple patients in a population (Oliver [0093]).
As to claim 19, see the discussion of claim 17, additionally, Oliver discloses the apparatus wherein the quality measures are based on standards-based quality measure information configured to be communicated to a plurality of systems (Oliver [0101]).
As to claim 20, see the discussion of claim 15, additionally, Oliver discloses the apparatus, wherein the processor is further configured to obtain data for multiple patients in a patient population with common health issues and determine how the multiple patients scored on measures related to the common health issues in every care setting by clinic, city and state (Oliver [0010], [0116]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0316810 to Oliver et al. in view of U.S. Patent 8,688,476 to Cinqualbre et al. in view of U.S. Patent Application Publication 2009/0063189 to Hupke.in view of U.S. Patent Application Publication 2015/0128287 to LaFever et al. in view of U.S. Patent 2014/0039920 to Nadal.
As to claim 11, see the discussion of claim 9, however, Oliver does not explicitly teach the method wherein the plurality of measures are formatted according to a Blue Care Network (BCN) format. Nadal discloses the method wherein the plurality of measures are formatted according to a Blue Care Nadal [0129], [0138], and [0139]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to utilize a BCN to allow for improved communication of the measures using native formatting.
As to claim 12, see the discussion of claim 11, additionally, Nadal discloses the method further comprising converting the plurality of measures from the BCN format to a Quality Reporting Document Architecture (QRDA) format (Nadal [0129], [0138], and [0139]).
As to claim 13, see the discussion of claim 12, additionally, Nadal discloses the method further comprising sending the plurality of measures converted to the QRDA format to a plurality of payer devices (Nadal [0129], [0138], and [0139]).
Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ELIZA A LAM/Primary Examiner, Art Unit 3686